MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               Aug 20 2018, 10:42 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General
P.C.
Nappanee, Indiana                                        Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Maeson Lee Coffin,                                       August 20, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-506
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Robert O. Bowen,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         50D01-1611-MR-1



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018                    Page 1 of 9
                                             Case Summary
[1]   Maeson Lee Coffin pled guilty via open plea agreement to level 4 felony

      burglary, level 6 felony auto theft, and level 6 felony theft. The trial court

      sentenced him to a fifteen-year aggregate term. Coffin now appeals his

      sentence, claiming that the trial court abused its discretion in imposing

      consecutive sentences. He also asserts that his sentence is inappropriate in light

      of the nature of his offenses and his character. Finding that Coffin has failed to

      establish an abuse of discretion and has failed to meet his burden of

      demonstrating that his sentence is inappropriate, we affirm.


                                 Facts and Procedural History
[2]   In 2016, Coffin was renting a small residence from seventy-nine-year-old

      Richard “Paul” Costello. The residence was situated on a large parcel of land,

      where Costello maintained his own residence and some outbuildings. In

      October 2016, Coffin allowed Gauvin Monaghan to reside with him at his

      rental house. One evening in late October, Monaghan drove Coffin to

      Costello’s residence, where Costello’s brutally beaten and lifeless body lay on

      the ground. Monaghan and Coffin stole Costello’s cell phone and other items

      from his person. Monaghan stated that they needed to move Costello’s body,

      so they chained and dragged the body to a remote outbuilding on the property,

      put a plastic barrel over part of the body, and attempted to cover the remainder

      with sheet metal. The two entered Costello’s home and garage and stole several

      items, including power tools and a large TV. They put the contraband in

      Costello’s vehicle and drove to South Bend, where Monaghan’s father lived.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 2 of 9
      They pawned the items they had stolen and drove Costello’s vehicle to New

      York, where Monaghan’s mother lived.


[3]   Costello’s relatives became concerned because they had not heard from him for

      a couple weeks. On November 5, 2016, his brother and sister-in-law went to his

      property, searched the buildings, and discovered Costello’s decayed and

      concealed body outside one of the outbuildings. They notified the county

      sheriff’s department concerning the suspicious circumstances surrounding their

      discovery. The state police were brought in to assist with processing the crime

      scene, and the death was ruled a homicide due to blunt force trauma to the

      head. Among the missing items were Costello’s vehicle and cell phone.

      Through provider records, the cell phone was traced to a location in New York.


[4]   Late that night, after seeing a news report regarding Costello’s death,

      Monaghan’s girlfriend M.P. and her mother went to the police station to

      provide information concerning Monaghan’s whereabouts and possession of

      the stolen vehicle. M.P. reported that she had been present during an incident

      at Coffin’s rental house on October 27, 2016, where Costello had come to

      collect unpaid rent from Coffin and Monaghan, an argument had ensued, and

      Monaghan had commented that he should kill Costello and steal his vehicle.

      M.P.’s mother told police that she had contacted Monaghan’s mother, who

      confirmed that Monaghan and Coffin were currently at her New York

      residence and verified the color, make, and model of the vehicle they had

      driven there (an exact match with Costello’s vehicle).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 3 of 9
[5]   On November 10, 2016, the State charged Coffin with murder and level 6

      felony auto theft. On December 16, 2016, the State amended the information

      charging Coffin with conspiracy to commit murder, murder, level 4 felony

      burglary, level 6 felony auto theft, and level 6 felony theft. Coffin pled not

      guilty, and a jury trial was scheduled. On December 21, 2017, Coffin entered

      into an open plea agreement in which he pled guilty to burglary, auto theft, and

      theft, and the State dismissed the murder and conspiracy counts.


[6]   During sentencing, the trial court heard victim impact testimony from several of

      Costello’s relatives as well as character testimony from Coffin’s relatives. The

      court identified as aggravating factors Coffin’s juvenile record, which includes

      true findings for theft and burglary, his violation of a relationship of trust with

      the victim, his conduct in fleeing the jurisdiction after he committed his

      offenses, and his assistance in covering up a murder crime scene. Appellant’s

      App. Vol. 2 at 142. The court identified Coffin’s guilty plea as the sole

      mitigating factor and sentenced Coffin to consecutive terms of twelve years for

      burglary, one and a half years for auto theft, and one and a half years for theft.

      Coffin appeals his sentence. Additional facts will be provided as necessary.


                                     Discussion and Decision

            Section 1 – The trial court acted within its discretion in
                        imposing consecutive sentences.
[7]   Coffin asserts that the trial court abused its discretion in imposing consecutive

      sentences because it “never made any specific finding that the aggravators


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 4 of 9
      outweighed the mitigators.” Appellant’s Br. at 13. The trial court’s written

      sentencing order does make such a finding. Appellant’s App. Vol. 2 at 143.

      Therefore, we find no abuse of discretion.1


           Section 2 – Coffin has failed to meet his burden of
      demonstrating that his sentence is inappropriate in light of the
                nature of his offenses and his character.
[8]   Coffin asks that we review and revise his sentence pursuant to Indiana

      Appellate Rule 7(B), which states that we “may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, [this] Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” When a defendant requests appellate review and

      revision of his sentence, we have the power to affirm or reduce the sentence.

      Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010). In conducting our review, our

      principal role is to leaven the outliers, focusing on the length of the aggregate

      sentence and how it is to be served. Bess v. State, 58 N.E.3d 174, 175 (Ind.

      2016); Foutch v. State, 53 N.E.3d 577, 580 (Ind. Ct. App. 2016). This allows for

      consideration of all aspects of the penal consequences imposed by the trial court

      in sentencing, i.e., whether it consists of executed time, probation, suspension,

      home detention, or placement in community corrections, and whether the

      sentences run concurrently or consecutively. Davidson v. State, 926 N.E.2d




      1
        In arguing that the trial court was required to make such a finding, Coffin’s reliance on authority predating
      our supreme court’s opinion in Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d
      218, is questionable at best.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018                      Page 5 of 9
       1023, 1025 (Ind. 2010). We do “not look to see whether the defendant’s

       sentence is appropriate or if another sentence might be more appropriate; rather,

       the test is whether the sentence is ‘inappropriate.’” Foutch, 53 N.E.3d at 581

       (quoting Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied

       (2014)). The defendant bears the burden of persuading this Court that his

       sentence meets the inappropriateness standard. Bowman v. State, 51 N.E.3d

       1174, 1181 (Ind. 2016).


[9]    In considering the nature of Coffin’s offenses, “the advisory sentence is the

       starting point the Legislature has selected as an appropriate sentence.” Green v.

       State, 65 N.E.3d 620, 637-38 (Ind. Ct. App. 2016), trans. denied (2017). When

       determining the appropriateness of a sentence that deviates from an advisory

       sentence, we consider whether there is anything more or less egregious about

       the offense as committed by the defendant that “makes it different from the

       typical offense accounted for by the legislature when it set the advisory

       sentence.” Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011).


[10]   Coffin pled guilty to one level 4 felony and two level 6 felonies. A level 4 felony

       carries a sentencing range of two to twelve years with an advisory term of six

       years. Ind. Code § 35-50-2-5.5. The statutory range for a level 6 felony is six

       months to two and one-half years, with an advisory term of one year. Ind.

       Code § 35-50-2-7(b). Coffin’s aggregate fifteen-year term comprises twelve

       years for the level 4 felony, with consecutive one and a half-year terms on each

       of the two level 6 felonies.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 6 of 9
[11]   The circumstances surrounding Coffin’s offenses are far more egregious than

       those typically involved when a person commits burglary, auto theft, and theft,

       offenses often involving no physical harm to or contact with a victim. Here,

       Coffin assisted Monaghan in chaining and dragging Costello’s newly murdered

       body to a remote location on Costello’s property and hiding it in a barrel and

       under some sheet metal to avoid detection. The two young men then broke and

       entered Costello’s residence to procure items for their getaway. They took

       several items from the house, stole Costello’s vehicle, and fled for New York,

       pawning whatever they could in exchange for money to facilitate their flight.

       Coffin did not merely steal an automobile and personal property from a

       person’s residence; rather, he aided in covering up a brutal murder and then

       facilitated the perpetrator’s escape. The nature of Coffin’s offenses does not

       merit a reduction in his fifteen-year sentence.


[12]   Likewise, Coffin’s character does not militate toward a shorter sentence. We

       conduct our review of his character by engaging in a broad consideration of his

       qualities. Aslinger v. State, 2 N.E.3d 84, 95 (Ind. Ct. App. 2014), clarified on other

       grounds on reh’g, 11 N.E.3d 571. Coffin began illegally consuming alcohol and

       marijuana at age fifteen. That same year, he had a juvenile delinquency true

       finding for acts amounting to class D felony theft if committed by an adult. His

       probation was revoked when, at age sixteen, he committed acts resulting in six

       true findings – two for acts amounting to class C felony burglary, two for acts

       amounting to class D felony theft, and two for acts amounting to class A

       misdemeanor criminal mischief if committed by an adult. He has no prior


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 7 of 9
       record as an adult, as he was only eighteen at the time he committed his current

       offenses.


[13]   With respect to Coffin’s relationship with the victim, we note that Costello was

       Coffin’s landlord and friend who encouraged him and demonstrated patience

       with him concerning rent payments. During sentencing, Coffin acknowledged

       Costello’s positive influence on him, stating, “Paul wanted me to better myself

       by following my dreams.” Tr. Vol. 2 at 19. In contrast, he described

       Monaghan as someone he did not know well and had known only for a few

       weeks. Yet, he showed callous disregard for his friend and mentor to help a

       purportedly casual acquaintance cover up a heinous crime and then fled the

       state with the acquaintance while his friend’s body lay decaying and

       undetected. He attributed his actions to fear of Monaghan but admitted that at

       the time of the offenses and in the days before his arrest, “I had plenty of

       opportunities to flee and call the police, but I didn’t.” Id. at 19.


[14]   Coffin asks that we consider his remorse as indicative of his upstanding

       character. Trial courts are uniquely situated to observe a defendant and can

       best determine whether his remorse is genuine. Phelps v. State, 969 N.E.2d

       1009, 1020 (Ind. Ct. App. 2012), trans. denied. During sentencing Coffin

       testified, in reflecting on his actions, “I mentally beat myself up every

       morning.” Tr. Vol. 2 at 19. Testimonials from his relatives and friends urged

       forgiveness and a second chance. Several of Costello’s relatives submitted

       victim impact letters and testimony during sentencing, many questioning the

       authenticity of Coffin’s remorse and each requesting that Coffin be given the

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 8 of 9
       maximum sentence. For example, Costello’s youngest brother testified

       concerning Coffin’s “callous and uncaring” conduct in choosing not to alert

       authorities so that Costello’s body could be found. Id. at 12. Instead, Coffin

       “ransack[ed] and pillag[ed]” Costello’s property, left his body to “rot,” drove to

       New York, and “partied for days until [he was] caught.” Id. at 12-13.


[15]   Coffin also asserts that his decision to plead guilty reflects his willingness to

       take responsibility for his actions. The trial court designated his guilty plea as

       the sole mitigating factor in making its sentencing decision. However, we note

       that Coffin initially pled not guilty, sought and was granted a continuance, and

       had his case set for jury trial. Over one year elapsed between the time Coffin

       was charged and the date he decided to plead guilty. Even then, he received a

       substantial benefit in the form of the dismissal of the murder and conspiracy

       charges. The notion that sparing Costello’s family the trauma of a trial

       demonstrates Coffin’s good character rings hollow in the face of Coffin’s abject

       disregard for Costello’s frantic family members after he actively concealed and

       left Costello’s body to decompose for over a week after the murder.


[16]   In sum, Coffin has failed to meet his burden of demonstrating that his sentence

       is inappropriate in light of the nature of the offenses and his character.

       Accordingly, we affirm.


[17]   Affirmed.


       Najam, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-506 | August 20, 2018   Page 9 of 9